 
Exhibit 10.2
PARTICIPATION AGREEMENT


This Participation Agreement (this “Agreement”) is entered into effective as of
the 30th day of September, 2008 (the “Effective Date”) by and between UNITED
MORTGAGE TRUST, a real estate trust organized under the laws of the State of
Maryland with an address of 1702 N. Collins Blvd., Suite 100, Richardson, TX
75080, as lender, agent and assignor (“UMT”), and UNITED DEVELOPMENT FUNDING
III, L.P., a Delaware limited partnership with an address of 1812 Cindy Lane,
Suite 200, Bedford, Texas 76021, as assignee (“UDF III”).


R E C I T A L S:


A.           United Development Funding, L.P., a Delaware limited partnership
(“Borrower”) has executed and delivered that certain First Amended and Restated
Secured Line of Credit Promissory Note, dated as of September 30, 2004, payable
to the order of UMT in the original principal amount of $30,000,000, as amended
and restated in its entirety by that certain Second Amended and Restated Secured
Line of Credit Promissory Note dated as of June 20, 2006 in the increased
principal amount of $45,000,000, as modified by that certain First Modification
of Second Amended and Restated Secured Line of Credit Promissory Note dated as
of September 1, 2006 (as so amended, and as it may be further amended, modified,
renewed, extended, superseded or replaced from time to time, the “Note”).


B.           The payment and performance of Borrower’s obligations under the
Note is secured by that certain First Amended and Restated Security Agreement
dated as of September 30, 2004, executed by Borrower in favor of UMT (as it may
be amended, modified, renewed, extended, superseded or replaced from time to
time,   the “Security Agreement”).


C.           The Note, the Security Agreement, and all other instruments,
agreements, mortgages, guarantees, certificates executed or entered into in
connection with the Note are referred to herein collectively as the “Loan
Documents”.


D.           UMT and UDF III entered into that certain Economic Interest
Participation Agreement and Purchase Option dated effective as of September 19,
2008 (the “Economic Participation Agreement”) pursuant to which UDF III
purchased (i) an economic interest in the payments of principal and interest
made by Borrower under the Note relating to amounts funded by UDF III towards
UMT’s funding obligations under the Note (the “Economic Interest”) and (ii) an
option to purchase a Participation Interest (as defined in Section 1 below) in
the Note and the other Loan Documents (the “Option”).


E.           On the Effective Date, UDF III exercised its Option and acquired
the Participation Interest.


F.           UMT and UDF III are entering into this Agreement in order to set
forth their mutual understanding with respect to the UDF III’s ownership of the
Participation Interest, their respective rights and obligations relating to the
collateral securing the loan, to payments received from Borrower, and to other
related matters of loan and collateral administration.
 
1

--------------------------------------------------------------------------------

 


A G R E E M E N T:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, UMT and UDF III agree as follows:


1.           Defined Terms.  The terms defined in the introductory paragraph and
the recitals to this Agreement shall have the respective meanings given to such
terms therein.  As used in this Agreement, the following terms shall have the
following definitions:


“Agent” means UMT in its capacity as Agent hereunder.


“Bankruptcy Code” means the federal bankruptcy law of the United States as from
time to time in effect, currently as Title 11 of the United States Code. Section
references to current sections of the applicable Bankruptcy Code shall refer to
comparable sections of any revised version thereof if section numbering is
changed.


“Claims” means any and all present and future “claims” (used in its broadest
sense, as contemplated by and defined in Section 101(5) of the Bankruptcy Code,
but without regard to whether such claim would be disallowed under the
Bankruptcy Code) of Lenders now or hereafter arising or existing under or
relating to the Note or any other Loan Document, whether joint, several, or
joint and several, whether fixed or indeterminate, due or not yet due,
contingent or non-contingent, matured or unmatured, liquidated or unliquidated,
or disputed or undisputed, whether under a guaranty or a letter of credit, and
whether arising under contract, in tort, by law, or otherwise, any interest or
fees thereon (including interest or fees that accrue after the filing of a
petition by or against Borrower under the Bankruptcy Code, irrespective of
whether allowable under the Bankruptcy Code), any costs of Enforcement Actions,
including reasonable attorneys’ fees and costs, and any prepayment or
termination premiums.


“Collateral” means the all assets of Borrower on which UMT has been granted a
security interest under the Loan Documents.


“Economic Interest” has the meaning given to such term in the recitals to this
Agreement.


“Economic Participation Agreement” has the meaning given to such term in the
recitals to this Agreement.


“Enforcement Action” means any action, whether judicial or nonjudicial, to
repossess, collect, accelerate, offset, recoup, give notification to third
parties with respect to, sell, dispose of, foreclose upon, give notice of sale,
disposition, or foreclosure with respect to, or obtain equitable or injunctive
relief with respect to, a Claim or the Collateral. The filing of an involuntary
bankruptcy or insolvency proceeding against Borrower also is an Enforcement
Action.


 
2

--------------------------------------------------------------------------------

 
“Event of Default” shall mean any “event of default” or “default” occurring
under the Note or the other Loan Documents, after giving effect to any
applicable notice and cure periods.


“Exercise Price” means One Hundred and NO/100 Dollars ($100.00).


“Lender” means UMT or UDF III, individually, and “Lenders” means UMT and UDF
III, collectively.


“Loan Documents” shall have the meaning given to such term in the recitals to
this Agreement.


“Loan” means the loan made to Borrower pursuant to the Note.


“Non-filing Lender” shall have the meaning given to such term in Section 11.


“Note” shall have the meaning given to such term in the recitals to this
Agreement.


“Option” has the meaning given to such term in the recitals to this Agreement.


“Participation Interest” means a participation interest in ownership of the Note
and the Loan Documents relating to the Borrower Advances funded by UDF III with
respect to the Note (irrespective of whether such funding occurred under the
Economic Participation Agreement or under this Agreement, and irrespective of
whether such funding occurred or occurs prior to, on or after the Effective
Date) including, without limitation, a participation in all rights incidental to
ownership of the Note and the Loan Documents.


“Proceeds of Collection” has the meaning given to such term in Section 10.


“Subordination Agreement” means that certain Subordination and Intercreditor
Agreement dated as of June 14, 2006 by and among Textron, UMT and Borrower, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.


“Textron” means Textron Financial Corporation in its capacity as agent for
certain lenders to Borrower, and its successors and assigns.


2.           Conversion of Economic Interest; Assignment.  UMT and UDF III
acknowledge that UDF III has exercised its Option and that concurrently with
such exercise, UDF III’s Economic Interest in the Note is being converted to a
Participation Interest in the Note and the other Loan Documents.  In furtherance
of the conversion and in consideration for the payment of the Purchase Price (as
defined in Section 3 below), UMT hereby agrees to sell, transfer, assign and
convey, and does hereby sell, transfer, assign and convey to UDF III, and UDF
III hereby agrees to purchase, accept and receive, and does hereby purchase,
accept and receive from UMT, the Participation Interest.


 
3

--------------------------------------------------------------------------------

 
3.           Appointment of Agent.


(a)           UDF III hereby designates UMT as Agent with respect to its
Participation Interest to act as herein specified.  UDF III hereby authorizes
Agent to take such action on its behalf under the provisions of this Agreement
and the Note and the other Loan Documents and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of Agent by the terms hereof or by the Note and the other Loan
Documents, and such other powers as are reasonably incidental thereto.  Agent
shall receive, hold and pay to Lenders in accordance with Section 8 or Section
10, as applicable, all payments of principal, interest, fees, charges and
expenses received pursuant to the Note and Agent shall hold all Collateral for
the ratable benefit of Lenders.  Agent may perform any of its duties hereunder
by or through its agents or employees. UMT’s power to act as Agent hereunder is
subject to the restrictions set forth in Section 4.


(b)           Agent shall have no duties or responsibilities in its capacity
except those expressly set forth in this Agreement or in the Note and other Loan
Documents.  The duties of Agent shall be mechanical and administrative in nature
and nothing in this Agreement, expressed or implied, is intended to or shall be
so construed as to impose upon Agent any obligations in respect of this
Agreement except as expressly set forth herein.


4.           Management and Control.


(a)           For so long as no Event of Default  has occurred and is
continuing, UMT has the administrative authority to manage and control the Note
and the Loan Documents.  Notwithstanding the foregoing provisions of this
Section 4, the following decisions shall require the consent of both
Lenders:  (i) approval of Borrower Advances, (ii) amendments or modifications to
the Note or the other Loan Documents, (iii) any material change in the terms of
the Note and the other Loan Documents (including any change in the terms of
principal repayment, any change of maturity dates, any interest rate or fee
reductions, or any release of Collateral), (iv) any waiver or forbearance of any
Event of Default or known non-compliance by Borrower of any provision in the
Note and the other Loan Documents, and (v) any other material decision related
to the Loan, the Note, the Loan Documents or the Collateral.


(b)           Upon and during the continuance of an Event of Default, the
provisions of Sections 9 through 13, inclusive, shall govern the respective
powers and rights of the Lenders.


5.           Participation in Borrower Advances.  Commencing on the Effective
Date, each time that Borrower requests an advance of principal under the Note (a
“Borrower Advance”), UMT shall notify UDF III in writing of the principal amount
requested by Borrower and the wire transfer and funding
instructions.  Thereafter, UDF III shall fund an amount to UMT equal to the
amount of the Borrower Advance and upon such funding, UDF III shall own the
Participation Interest related to the Borrower Advance so funded by UDF
III.  UMT shall clearly notate the Participation Interest of UDF III in its
books and records by marking each Borrower Advance funded by UDF III and
notating that the Participation Interest for such Borrower Advance is owned by
UDF III.  Each time UDF III funds a Borrower Advance, UDF III’s Participation
Interest shall be increased accordingly.


 
4

--------------------------------------------------------------------------------

 
6.           Purchase Price.  The purchase price for the Participation Interest
shall be (i) UDF III’s funding of each Borrower Advance made under the Note
(irrespective of whether such funding occurred under the Economic Participation
Agreement or under this Agreement, and irrespective of whether such funding
occurred or occurs prior to, on or after the Effective Date) (ii) UDF III’s
funding of its pro-rata share of any costs of collection, including attorney
fees and (iii) UDF III’s payment of the Exercise Price (collectively, the
“Purchase Price”).


7.           Proportionate Interests.  Except as otherwise provided in this
Agreement, all of the rights, interests and obligations of each Lender under the
Note and the other Loan Documents, including the Lenders’ respective security
interests in the Collateral, shall be shared by the Lenders in the ratio of (a)
the aggregate outstanding amount (including principal and accrued interest) of
the Borrower Advances funded by such Lender to (b) the aggregate outstanding
amount (including principal and interest) of the Loan to Borrower.  Any
reference in this Agreement to a Lender’s “share” or an allocation between or
sharing by the Lenders of any right, interest or obligation “pro
rata,” “ratably,” “proportionally” or in similar terms shall refer to this
ratio.


8.           Allocation of Payments Prior to an Event of Default.  All amounts
received by the Agent for the account of Borrower prior to an Event of Default,
whether by payment, set-off or otherwise (including any voluntary prepayments by
Borrower) shall be allocated between the Lenders as follows:


(a)           Interest.  For each payment of interest made by Borrower on the
Note, UMT shall pay UDF III its pro rata share of accrued interest paid on the
Note based on UDF III’s Participation Interest.  For example and not necessarily
representative of real transactions hereunder, if $20,000,0000 in principal is
outstanding under the Note, UMT has funded $16,000,000 of such outstanding
principal amount and UDF III has funded $4,000,0000 of such outstanding
principal amount, and Borrower makes a payment equal to all accrued interest
then due and payable under the Note, then UDF III’s pro rata share of Borrower’s
interest payment shall be 20% ($4,000,000 / $20,000,000).


(b)           Principal. For each repayment of principal made by Borrower under
the Note, UMT shall pay UDF III its pro rata share of the principal repaid based
on UDF III’s Participation Interest.  For example and not necessarily
representative of real transactions hereunder, if $32,000,0000 in principal is
outstanding under the Note, UMT has funded $16,000,000 of such outstanding
principal amount and UDF III has funded $16,000,0000 of such outstanding
principal amount, and Borrower makes a principal payment equal to $1,000,000,
then UDF III’s pro rata share of Borrower’s principal payment shall be $500,000.


 
5

--------------------------------------------------------------------------------

 
(c)           Payments. UMT shall make all payments to UDF III by wire transfer
promptly upon receipt of payments from Borrower under the Note.


9.           Decision to Exercise Remedies Upon an Event of Default. Upon the
occurrence of an Event of Default, Lenders shall take such actions and only such
actions as Lenders mutually agree to take to enforce their rights and remedies
under the Note; provided, however, that if after consultation, Lenders cannot
mutually agree on what action to take, then if either Lender desires to
accelerate the Note, the Agent shall cause the acceleration of the Note.  Upon
such acceleration, the Lenders shall mutually agree as to what Enforcement
Action should be taken; provided, however, that if after consultation, Lenders
cannot mutually agree on what action to take, then the Lender with the largest
outstanding loan to Borrower (the “Enforcing Lender”) shall have the right to
determine and shall control the timing, order and type of Enforcement Actions
which will be taken and all other matters in connection with any such
Enforcement Actions. In taking such Enforcement Actions pursuant to the previous
sentence, the Enforcing Lender shall act reasonably and in good faith and shall
consult with and keep the other Lender informed thereof at reasonable intervals;
provided, however, that notwithstanding any such consultations and provision of
information to the other Lender, the Enforcing Lender shall retain the right to
make all determinations in the event of disagreements between the Enforcing
Lender and the other Lender.


10.           Application of Proceeds of Collateral after an Event of Default.
 Notwithstanding anything to the contrary in the Loan Documents, as between the
Lenders, the proceeds of all Collateral, or any part thereof, and the proceeds
of any remedy with respect to the Collateral under the Loan Documents after the
occurrence and during the continuance of an Event of Default (collectively, the
“Proceeds of Collection”) shall upon receipt by Lenders be paid to and applied
as follows:


(a)           First, to the payment of all then outstanding out-of-pocket costs
and expenses incurred by the Lenders, or either of them, in enforcing the
Lenders’ default rights and remedies, including all amounts expended to preserve
the value of the Collateral and all legal expenses and attorneys’ fees;


(b)           Second, to the Lenders, ratably, in an amount up to their
respective Claims; and


(c)           Third, to Borrower, its successors and assigns, or to whomsoever
may be lawfully entitled to receive the same.


11.           Insolvency Events.  If Borrower: (i) shall make an assignment for
the benefit of creditors; or (ii) shall admit in writing its inability to pay
its debts as they become due, or its inability to payor perform under the Loan
Documents; or (iii) shall file a voluntary petition in bankruptcy; or (iv) shall
file any petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or (vi)
shall cease operations of its business as its business has normally been
conducted; or (vii) or its directors or majority shareholders or partners shall
take any action initiating any of the foregoing actions described in clauses (a)
through (f); or (viii) either (A) forty-five (45) days shall have expired after
the commencement of any involuntary action against Borrower seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statue law or regulation, without
such action being dismissed or all orders or proceedings thereunder affecting
the operations or the business of Borrower being stayed; or (B) a stay of any
such order or proceedings shall thereafter be set aside and the action setting
it aside shall not be timely appealed; or (C) Borrower shall file any answer
admitting or not contesting the material allegations of a petition filed against
Borrower in any such proceedings; or (D) the court in which such proceedings are
pending shall enter a decree or order granting the relief sought in any such
proceedings, or sixty (60) days shall have expired after the appointment,
without the consent or acquiescence of Borrower, of any trustee, receiver or
liquidator of Borrower or of all or any substantial part of the priorities of
Borrower without such appointment being vacated; then, and in any such event,
and subject to any subordination arrangements to which the Lenders may be
subject, (1) all payments and distributions of any kind or character, whether in
cash or property or securities in respect of the Lenders’ Claims shall be
distributed between the Lenders in accordance with the provisions of Section 10
hereof; (2) each Lender shall promptly file a claim or claims, on the form
required in such proceeding, for the full outstanding amount of such Lender’s
Claim, and shall use its best efforts to cause said claim or claims to be
approved; (3) each of the Lenders hereby irrevocably agrees that, to the extent
that it fails timely to do so (a “Non-filing Lender”), at least twenty (20) days
before the deadline for such filing, the other Lender may in the name of the
Non-filing Lender, or otherwise, file and prove up any and all claims of the
Non-filing Lender relating to the Non-filing Lender’s Claim; and (4) in the
event that, notwithstanding the foregoing, but subject to the provisions of
Section 10) hereof, any payment or distribution of any kind or character,
whether in cash, properties or securities, shall be received by a Lender in
excess of its share, then the portion of such payment or distribution in excess
of such Lender’s share shall be received by such Lender in trust for and shall
be promptly paid over to the other Lender for application to the payments of
amounts due on the other Lender’s Claims.


 
6

--------------------------------------------------------------------------------

 
12.           Return of Payments. To the extent any payment for the account of
Borrower is required to be returned as a voidable transfer or otherwise, the
Lenders shall contribute to one another as is necessary to ensure that such
return of payment is on a pro rata basis.


13.           Foreclosure.


(a)           Credit (Debt) Bid by Lenders. Only by mutual agreement shall the
Lenders (or any subsidiary of the Lenders) make a credit (debt) bid at any
foreclosure sale or other sale of any of the Collateral (or the assets
underlying the Collateral) on behalf of or for the benefit of the Lenders. If
Lenders are the successful bidders at the sale, then unless otherwise agreed in
writing by the Lenders (i) the amount to be credited against their respective
Claims shall be allocated pro rata between the Lenders according to the balances
of such Claims, and (ii) Lenders shall take title to the Collateral or assets so
purchased together, each holding a pro rata undivided interest in such
Collateral or assets.  The Lenders shall mutually agree as to the most favorable
disposition of any Collateral purchased with any such credit (debt) bid.


 
7

--------------------------------------------------------------------------------

 
(b)           Cash Bid for Account of One Lender. No Lender or any subsidiary of
such Lender shall make a cash bid at any foreclosure sale or other sale of any
of the Collateral (or any asset underlying the Collateral) without the prior
written consent of the other Lender, which consent shall not be unreasonably
withheld, conditioned or delayed.  If a cash bid is made and is successful, then
unless otherwise agreed in writing by the Lenders (i) the proceeds of the sale
shall be allocated as set forth in Section 10, and (ii) the Lender that entered
the successful bid shall acquire the Collateral or assets so purchased for its
own account, and the other Lender shall have no further interest in that
Collateral or assets upon the payment to such other Lender of the shares of the
proceeds in accordance with Section 10.


14.           Insurance.  In the event of any loss affecting any Collateral, the
proceeds of all insurance applicable to such Collateral shall (subject to
Borrower’s rights under the Note) be applied in the same manner set forth in
Section 8; provided, that if an Event of Default has occurred and is continuing
under the Note, then such proceeds shall be applied in the same manner as set
forth in Section 10.


15.           Exculpation of and Delegation by Lenders.


(a)           Exculpation. In connection with any exercise of Enforcement
Actions hereunder, neither of the Lenders nor any partner director, officer,
employee, attorney, accountant or agent of either Lender shall be liable as such
for any action taken or omitted by it or them, except for its or their own gross
negligence or willful misconduct with respect to its duties under this
Agreement.


(b)           Delegation of Duties. Each Lender may execute any of its powers
and perform any duties hereunder either directly or by or through agents or
attorneys-in-fact. Each Lender shall be entitled to advice of counsel concerning
all matters pertaining to such powers and duties. No Lender shall be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it, if the selection of such agents or attorneys-in-fact was done without gross
negligence or willful misconduct.


16.           No Responsibility for Investigation.  Each Lender represents that
it has made, and agrees that it will continue to make, its own independent
investigation of the financial condition and affairs of Borrower in connection
with the making of Borrower Advances pursuant to the Note, and that it has made
and shall continue to make its own appraisal of the creditworthiness of
Borrower.  Absent a written request by one Lender to the other Lender, neither
Lender shall have any duty or responsibility either initially or on a continuing
basis to make any such investigation or any such appraisal on behalf of the
other Lender or to provide the other Lender with any credit or other information
with respect thereto whether coming into its possession before the date hereof
or any time or times thereafter and shall further have no responsibility with
respect to the accuracy of or the completeness of the information provided to
the Lenders by Borrower. Notwithstanding the foregoing, each Lender which
receives or otherwise comes into possession of information such Lender would
want to receive if it were not the original recipient thereof shall use
commercially reasonable efforts to provide (or otherwise make available) such
information to the other Lender.


 
8

--------------------------------------------------------------------------------

 
17.           Confidentiality.  Each Lender acknowledges that all information
relating to this Agreement is privileged and confidential. In handling any
confidential information related to this Agreement, each Lender and all
employees and agents of each Lender shall exercise the same degree of care that
such Lender exercises with respect to its own proprietary information of the
same types to maintain the confidentiality of any non-public information thereby
received or received pursuant to this Agreement except that disclosure of such
information may be made (i) to the subsidiaries or other affiliates of such
Lender in connection with their present or prospective business relations, (ii)
to prospective transferees or purchasers of any interest in the Loans, (iii) as
required by law, regulations, rule or order, subpoena, judicial order or similar
order, (iv) as may be required in connection with the examination, audit or
similar investigation of such Lender and (v) as such Lender may determine in
connection with the enforcement of any remedies hereunder or under the Loan
Documents.  Confidential information hereunder shall not include information
that either: (a) is in the public domain or in the knowledge or possession of a
Lender when disclosed to such Lender, or becomes part of the public domain after
disclosure to such Lender through no breach of any contractual obligation of
such Lender; (b) is disclosed to Lender by Borrower, or (c) is disclosed to a
Lender by a third party, provided such Lender does not have actual knowledge
that such third party is prohibited from disclosing such information.


18.           Transfer of Interest in Loans.


(a)           Consent.  Neither Lender may sell or otherwise transfer any of its
interest in the Note, the related Loan Documents or the Loan, without the prior
written consent of the other Lender, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that each Lender agrees
that either Lender may collaterally assign to its lender or grant a security
interest in such Lender’s interests without consent and if the assignee of such
Lender is a creditor of such Lender to whom such Lender has collaterally
assigned its interests or granted such a security interest, then following the
occurrence of an event of default (however defined) under or with respect to the
indebtedness held by such assignee or the occurrence of an event where with the
giving of notice or the passage of time or both would constitute such an event
of default, the written consent of such assignee, rather than of such assignor
Lender, shall be required for any modification or amendment to this Agreement.


(b)           Assumption of Obligations. As a condition precedent to receipt of
an interest in the Loan, the transferee shall become a party to this Agreement
assume all obligations of the transferring Lender with respect to the portion of
the transferor’s interest under this Agreement and the Note and shall execute a
counterpart hereto or joinder agreement evidencing such assumption, which shall
be satisfactory in all respects to the non-transferring Lender.


 
9

--------------------------------------------------------------------------------

 
(c)           Voidability.  Any sale or transfer of an interest in this
Agreement and the Note shall be voidable at the option of the non-transferring
Lender unless the provisions of this Section 18 are satisfied.


19.           UDF III’s Representations and Warranties.  UDF III hereby
represents and warrants to UMT that: (i) UDF III is a limited partnership,
organized, validly existing and in good standing under the laws of the State of
Delaware, (ii) UDF III has all requisite limited partnership power and authority
to execute and deliver, and to perform all of its obligations under, this
Agreement and each other agreement executed and delivered by UMT in connection
herewith, (iii) this Agreement has been duly authorized, executed and delivered
by UDF III and constitutes the legal, valid and binding obligation of UDF III,
enforceable against UDF III in accordance with its terms; and (iv) UDF III has
obtained all necessary consents, releases and agreements required to enter into
this Agreement and to consummate the transactions contemplated hereby.


20.           UMT’s Representations and Warranties.  UMT hereby represents and
warrants to UDF III, and agrees, that: (i) UMT is a real estate investment trust
organized, validly existing and in good standing under the laws of the State of
Maryland, (ii) UMT is the sole owner of the Note and the Loan Documents, (iii)
UMT has all requisite power and authority to execute and deliver, and to perform
all of its obligations under, this Agreement and each other agreement executed
and delivered by UMT in connection herewith and (iv) this Agreement has been
duly authorized, executed and delivered by UMT and constitutes the legal, valid
and binding obligation of UMT, enforceable against UMT in accordance with its
terms.


21.           Subordination Agreement. This Agreement is subject to that certain
Subordination and Intercreditor Agreement executed by UMT in favor of Textron
Financial Corporation, as agent for certain lenders to Borrower, dated as of
June 14, 2006 (as it may be amended, modified, renewed, extended, superseded or
replaced from time to time, the “Subordination Agreement”).  Nothing herein
shall effect or impede the obligations of UMT under the Subordination
Agreement.  UDF III hereby accepts, assumes and agrees to be bound by, all of
the terms and provisions of the Subordination Agreement; provided however, that
such agreement shall not be deemed to create privity between UDF III and Textron
Financial Corporation.


22.
Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, representatives,
administrators, successors and assigns; provided, however, that (i) UMT may
assign this Agreement and its rights and obligations hereunder to any entity
acquiring the Note and Loan Documents with the prior written consent of UDF III,
and (ii) UDF III may not assign or transfer all or any portion of this Agreement
and its rights and obligations hereunder without the prior written consent of
UMT.



23.           Indemnification by UDF III.  UMT shall not be liable or
responsible for, UDF III shall protect, indemnify, defend and hold UMT harmless
from and against, any and all claims and damages of every kind relating to (i)
its performance as Agent for UDF III with respect to the Participation Interest,
(ii) the performance or nonperformance of any act by UMT under the Note and
other Loan Documents, (iii) Borrower’s failure to pay the Note in full or to
comply with any of its obligations under the Note or any other Loan Document, or
any “default” or “event of default” by Borrower under the Note or any other Loan
Document, or any breach by Borrower of any representation, warranty, covenant or
agreement contained in the Note or any other Loan Document, (iv) UMT’s
enforcement, or lack of enforcement, of any right it may have arising under the
Note and the other Loan Documents; and (v) UDF III’s loss of its investment in
the Participation Interest, in whole or in part, should such loss occur for any
reason; provided, however, that UDF III shall have no indemnity obligations
under this Section 23 to the extent that any claims or damages arise from the
gross negligence or willful misconduct of UMT or UMT’s failure to obtain any
consent of UDF III required by Section 4(a).


 
10

--------------------------------------------------------------------------------

 
24.           Indemnification by UMT.  UMT shall not be liable or responsible
for, and UMT shall protect, indemnify, defend and hold UDF III harmless from and
against, any and all claims and damages of every kind relating to (i) the
performance or nonperformance of any act by UDF III with respect to its
Participation Interest in the Note and other Loan Documents, (ii) Borrower’s
failure to pay the Note in full or to comply with any of its obligations under
the Note or any other Loan Document, or any “default” or “event of default” by
Borrower under the Note or any other Loan Document, or any breach by Borrower of
any representation, warranty, covenant or agreement contained in the Note or any
other Loan Document, (iv) UDF III’s enforcement, or lack of enforcement, of any
right it may have arising with respect to the Participation Interest under the
Note and the other Loan Documents; and (v) UMT’s loss of its investment in the
Note and the Loan Documents, in whole or in part, should such loss occur for any
reason.


25.           Entire Agreement; Amendment.  This Agreement together with its
exhibits contain the entire understanding and agreement of UMT and UDF III
regarding the subject matter hereof and may not in any way be altered, amended
or modified except by an instrument in writing signed by UMT and UDF III.


26.           Governing Law.  This Agreement and the rights of UMT and UDF III
shall be governed by and construed in accordance with the laws of the State of
Texas, without giving effect to its rules regarding conflict of laws.


27.           Headings.  The headings of the sections in this Agreement are for
convenience of reference only and shall have no application in the
interpretation of this Agreement.


28.           Exhibits.  The exhibits hereto are incorporated by reference to
the same extent as if fully set forth herein.


29.           Severability.  If any provision of this Agreement or application
to any party or circumstance shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.
 
 
11

--------------------------------------------------------------------------------

 
30.           Further Assurances.  The parties agree to execute such other and
further documents as may be reasonably necessary or appropriate to consummate
the transactions contemplated by this Agreement.
 
31.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original.


32.           Costs of Collection.  UDF III shall fund its pro-rata share of any
costs of collection of the Note, including attorney fees, upon UMT’s request.


33.           Notices.  All notices under this Agreement shall be in writing and
sent by hand delivery, overnight courier, or certified or registered mail,
return receipt requested, to the parties at their respective addresses set forth
in the introductory paragraph hereof, or to such other address as a party shall
have designated by notice in the manner described above.  Any notice shall be
deemed to be delivered upon actual receipt by the party to whom it is addressed.




[The remainder of this page is left blank intentionally.]




 
12

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, this Agreement has been executed on this the 30th day of
September, 2008, effective for all purposes as of the Effective Date.


UMT:
 
UNITED MORTGAGE TRUST
 




 
By:
    /s/ David Hanson

 
Name:  David Hanson

 
Title:    UMTH GP, LP - Advisor





UDF III:
 
UNITED DEVELOPMENT FUNDING III, L.P.
 
By:           UMTH Land Development, L.P.
Its:           General Partner


By:           UMT Services, Inc.
Its:           General Partner
 
 
By:
    /s/ Ben Wissink

 
Name: Ben Wissink

 
Title:   Chief Operating Officer










